224 S.E.2d 298 (1976)
29 N.C. App. 397
STATE of North Carolina
v.
Larry BOOZE.
No. 7510SC867.
Court of Appeals of North Carolina.
May 5, 1976.
*299 Atty. Gen. Rufus L. Edmisten by Associate Atty. Wilton E. Ragland, Jr., Raleigh, for the State.
George R. Barrett, Raleigh, for defendant-appellant.
VAUGHN, Judge.
Defendant contends that the bills of indictment are insufficient. The essentials of a valid bill of indictment have been stated as follows:
"The authorities are in unison that an indictment, whether at common law or under a statute, to be good must allege lucidly and accurately all the essential elements of the offense endeavored to be charged. The purpose of such constitutional provisions is: (1) such certainty in the statement of the accusation as will identify the offense with which the accused is sought to be charged, (2) to protect the accused from being twice put in jeopardy for the same offense, (3) to enable the accused to prepare for trial, and (4) to enable the court, on conviction or plea of nolo contendere or guilty to pronounce sentence according to the rights of the case." State v. Greer, 238 N.C. 325, 327, 77 S.E.2d 917, 919.
The first bill of indictment under attack in the case is as follows:
  "INDICTMENTFORGED PRESCRIPTIONNO.
   75CR36330
  -----------------------------------------------
  STATE OF NOTTH CAROLINA                           In the General Court
  COUNTY OF WAKE                                    of Justice, Superior
                                                    Court Division
                  1st July Crim. `R' Session, 1975
  The State of North Carolina
  v.
  Larry Booze, Defendant
    THE JURORS FOR THE STATE UPON THEIR OATH PRESENT
  that on or about the 4 day of June, 1975, in Wake County Larry Booze
  unlawfully and wilfully did feloniously and intentionally attempt to acquire
  and obtain possession of Preludin, a controlled substance included in
  Schedule II of the North Carolina Controlled Substances Act (phenmetrazine),
  by deception and forgery, to wit: by using a forged prescription and
  presenting it to pharmacist Charles Adams at Johnson Drug Store in
  Fuquay-Varina, North Carolina.
  G.S. 90-98
  G.S. 90-108(10)
                          s/ BURLEY B. MITCHELL, JR.
                          Assistant District Attorney
  WITNESSES:
  X J. Gerrell (FVPD)
    The witnesses marked `X' were sworn by the undersigned foreman and
  examined before the grand jury, and this bill was found to be X a true
  bills
    This 7 day of July, 1975.
                            s/ HARRY W. MOORE
                            Grand Jury Foreman"
*300 The other indictment is identical except that it alleges that the attempt was made at a different drug store.
We hold that the indictments in these cases meet the essentials for a valid indictment set out in Greer. Not only do they follow the language of the statute, they are supplemented by factual allegations which explicitly set forth every element of the particular offense and the means by which the accused is alleged to have committed the crime. A person may attempt to violate G.S. 90-108(10) by attempting to acquire a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge. The bills before us allege the time and place and the persons from whom defendant attempted to acquire the controlled substance. The controlled substance is identified. The particular illegal means by which defendant attempted to obtain the substance is not alleged disjunctively or in general terms. The illegal means are alleged with particularity, "by using a forged prescription and presenting it to" the named pharmacists. We hold that it was not necessary to make further factual allegations as to the nature of the forged prescriptions or to incorporate the forged prescriptions in the bills.
We have carefully considered defendant's remaining assignments of error and the same are overruled.
No error.
CLARK, J., concurs.
BROCK, C. J., dissents.